                                                                           E-FILED
                                             Monday, 28 October, 2019 03:01:20 PM
                                                      Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

WESTFIELD INSURANCE                )
COMPANY,                           )
                                   )
          Plaintiff,               )
                                   )
     v.                            )     No. 16-cv-3298
                                   )
INDEMNITY INSURANCE                )
COMPANY OF                         )
NORTH AMERICA, et al.,             )
                                   )
          Defendants.              )
                                   )
                                   )
INDEMNITY INSURANCE                )
COMPANY OF                         )
NORTH AMERICA,                     )
                                   )
          Plaintiff,               )
                                   )
     v.                            )     No. 14-cv-3040
                                   )
HOLLIS SHAFER et al.,              )
                                   )
          Defendants.              )

                            OPINION

SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE:

     This matter comes before the Court on Westfield Insurance

Company’s (Westfield) Motion for Summary Judgment (Case No. 14-

3040 d/e 100, Case No. 16-3298 d/e 90) (Westfield Motion),
                          Page 1 of 65
Indemnity Insurance Company of North America’s (Indemnity or

IINA) Motion for Summary Judgment (Case No. 14-3040 d/e 92,

Case No. 16-3298 d/e 102) (Indemnity Motion), and Star Insurance

Company’s (Star) Motion for Summary Judgment (Case No. 14-3040

d/e 94, Case No. 16-3298 d/e 104) (Star Motion) (collectively the

Motions). These two cases, Case No. 14-3040 (2014 Declaratory

Action) and Case No. 16-3298 (2016 Declaratory Action) have been

consolidated through discovery and resolution of dispositive

motions. Opinion entered March 7, 2017 (Case No. 16-3298 d/e

39), at 7-8. This Court enters this Opinion to be filed in both cases.

     Indemnity, Westfield, and Star (collectively the Insurance

Companies) at various points in time provided commercial general

liability insurance to Sandstone North, LLC (North) and Sandstone

South, LLC (South) (collectively Sandstone). North and South

merged into a single entity in 2010. Sandstone operated hog

confined area feeding operations (Hog Facilities or CAFOs) in Scott

County, Illinois. Brian Bradshaw, Eric Bradshaw, and Hollis Shafer

had ownership interests in Sandstone.

     On June 1, 2010, the neighbors of the Sandstone Hog

Facilities brought a nuisance action against Sandstone in Scott
                            Page 2 of 65
County, Illinois, Circuit Court. Alvin Marsh, et al. v. Brian R.

Bradshaw, et al., Scott County, Illinois Case No. 2010-L-3

(Underlying Action). Westfield and Star each agreed to pay the

defense costs in the Underlying Action under a reservation of rights.

Indemnity initially agreed to defend Sandstone in the Underlying

Action under a reservation of rights, and Indemnity also filed a

declaratory judgment action challenging whether Indemnity had a

duty to defend Sandstone. Sandstone withdrew its tender of the

defense to Indemnity in November 2010, and Indemnity voluntarily

dismissed the declaratory judgment action. Sandstone re-tendered

the defense to Indemnity in December 2013. Indemnity filed the

2014 Declaratory Action in response. In 2016, Sandstone prevailed

at trial in the Underlying Action, and the matter is on appeal.

Westfield then filed the 2016 Declaratory Action in this Court.

Westfield and Star ask the Court to declare that Indemnity must

reimburse them for part or all of the defense costs. Indemnity asks

the Court to declare that Indemnity is not obligated to pay any

defense costs for the Underlying Action.

     For the reasons set forth below, the Westfield and Star

Motions are GRANTED in part, and the Indemnity Motion is
                             Page 3 of 65
DENIED. The Court finds that Sandstone withdrew the tender of

the defense to Indemnity in November 2010, and thereby relieved

Indemnity of a duty to defend the Underlying Action at that time.

The Court further finds that Sandstone’s December 2013 re-tender

was effective because it was reasonable under the circumstances.

Indemnity must pay Westfield and Star a pro rata share of the

defense costs incurred for the Underlying Action. Westfield and

Star are also entitled to prejudgment interest from the date of the

re-tender, December 17, 2013. However, Indemnity is not required

to reimburse Westfield and Star for all defense costs of the

Underlying Action.

     Star has also filed an original and corrected Motion to Strike

Certain [Indemnity] Reply Brief Arguments on Grounds of Improper

Sandbagging or, in the Alternative, for Leave to File a Sur-Reply to

Those Arguments (Case No. 14-3040 d/e 118, Case No. 16-3298

d/e 107 and 108) (collectively Motion to Strike). In reaching this

decision, the Court did not consider the arguments Star seeks to

strike. As such, the Motion to Strike is DENIED as moot.




                            Page 4 of 65
                       STATEMENT OF FACTS

     Sandstone began operating its Hog Facilities in 2007. At

various times, Sandstone bought insurance policies from Westfield

and Indemnity. Sandstone also was a named additional insured in

policies issued by Star. All of the insurance policies issued by the

Insurance Companies (collectively the Policies) had one-year terms.

Sandstone, however, cancelled some of the Policies before the one-

year terms expired.

     On April 24, 2007, Westfield issued two insurance policies to

Sandstone, one to North and one to South (07-08 Westfield

Policies). On April 24, 2008, Westfield issued a second set of

insurance policies to Sandstone, one to North and one to South (08-

09 Westfield Policies) (collectively the Westfield Policies). Sandstone

cancelled the 08-09 Westfield Policies on November 12, 2008.

Indemnity Motion, Exhibits C-1, C-2, C-3, and C-4, Westfield

Policies.

     On November 12, 2008, Indemnity issued its first set of

policies to Sandstone, one for North and one for South (08-09

Indemnity Policies). On November 12, 2009, Indemnity issued a

second set of policies to Sandstone (09-10 Indemnity Policies). On
                             Page 5 of 65
February 10, 2010, Sandstone canceled the 09-10 Indemnity Policy

issued to South when South merged into North. On November 12,

2010, Indemnity issued a single policy to the now-merged

Sandstone (10-11 Indemnity Policy). Thereafter, Indemnity issued

policies to Sandstone on November 12, 2011 (11-12 Indemnity

Policy), and November 12, 2012 (12-13 Indemnity Policy)

(collectively the Indemnity Policies). 2016 Declaratory Action

Complaint, Exhibits 1 through 8, Indemnity Policies.

      One of the owners of Sandstone, Brian Bradshaw, also owned

a business called Red Oak Hills, LLC (Red Oak Hills). Star issued

insurance policies to Red Oak Hills. On March 30, 2008, Star and

Sandstone amended a Star policy issued to Red Oak Hills (08 Star

Policy). The amendment added the Sandstone Hog Facilities as

insured locations under the Livestock Care, Custody, and Control

Coverage in the 08 Star Policy. Indemnity Motion, Exhibits D-1,

Policy Changes Endorsement No. 2. The Livestock Care, Custody,

and Control Coverage covered losses for injuries to covered animals.

Id.

      On December 21, 2008, Star issued another policy to Red Oak

Hills (08-09 Star Policy). Star Motion, Exhibit H, 08-09 Star Policy.
                            Page 6 of 65
On August 2, 2009, Sandstone was named an additional insured

generally on the Star 08-09 Policy. 08-09 Star Policy, Policy Change

Endorsement No. 3. Star issued a third policy on December 21,

2009 (09-10 Star Policy), which also listed Sandstone as an

additional insured (collectively the Star Policies). Star Motion,

Exhibit I, 09-10 Star Policy.

     The Indemnity Policies covered bodily injury and property

damage from an occurrence:

     COVERAGE A BODILY INJURY AND PROPERTY
     DAMAGE LIABILITY

     1.    Insuring Agreement

     (a)   We will pay those sums that the insured becomes
           legally obligated to pay as damages because of
           “bodily injury” or “property damage” to which this
           insurance applies. We will have the right and duty
           to defend the insured against any “suit” seeking
           those damages. . . .

           ....

     (b)   This insurance applies to “bodily injury” and
           “property damage” only if:

           (1) The “bodily injury” or “property damage” is
               caused by an “occurrence” . . . .

           (2) The "bodily injury" or "property damage" occurs
               during the policy period; . . . .


                                Page 7 of 65
E.g., 2016 Action Complaint, Exhibit 1, 08-09 Indemnity Policy

issued to South (Example Indemnity Policy), Commercial General

Liability Coverage Form, § I ¶¶1(a) and (b).

     The Indemnity Policies contained exclusions for injuries that

were expected or intended by the insured and for injuries from

pollutants:

     2.       Exclusions

     This insurance does not apply to:

     a.     Expected Or Intended Injury

            "Bodily injury" or "property damage" expected or
            intended from the standpoint of the insured. . . .

     ....

     f. Pollution

     (1)    "Bodily injury” or "property damage” arising out of
            the actual, alleged or threatened discharge,
            dispersal, seepage, migration, release or escape of
            "pollutants":

            (a)   At or from any premises, site or location which
                  is or was at any time owned or occupied by, or
                  rented or loaned to, any insured. . . .

            (b)   At or from any premises, site or location which
                  is or was at any time used by or for any
                  insured or others for the handling, storage,
                  disposal, processing or treatment of waste;


                              Page 8 of 65
            (c)   Which are or were at any time transported,
                  handled, stored, treated, disposed of, or
                  processed as waste by or for:

                  (i) Any insured; . . . .

Example Indemnity Policy, Commercial General Liability

Coverage Form, § I ¶¶ 2(a), (b), and (f).

     The Indemnity Policies defined “bodily injury,” “property

damage,” “occurrence,” and “pollutants” as follows:

     SECTION V – DEFINITIONS

     ....

     3.     “Bodily injury” means bodily injury, sickness or
     disease sustained by a person, including death resulting
     from any of these at any time.

     ....

     13.    “Occurrence” means an accident, including
     continuous or repeated exposure to substantially the
     same harmful conditions.

     ....

     15.    “Pollutants” mean any solid, liquid, gaseous or
            thermal irritant or contaminant, including smoke,
            vapor, soot, fumes, acids, alkalis, chemicals and
            waste. Waste includes materials to be recycled,
            reconditioned or reclaimed.

     ....

     17.    “Property damage” means:
                               Page 9 of 65
            a.   Physical injury to tangible property, including
                 all resulting loss of use of that property. . . .

            b.   Loss of use of tangible property that is
                 not physically injured. . . .


Example Indemnity Policy, Commercial General Liability Coverage

Form, § V ¶¶ 3, 13, 15, 17.

     The Indemnity Policies required Sandstone to notify Indemnity

of an occurrence, claim, or suit as soon as practicable:

     SECTION IV – COMMERCIAL GENERAL LIABILITY

     CONDITIONS

     ....

     2.     Duties in the Event of an Occurrence, Offense,
            Claim Or Suit

            a.   You must see to it that we are notified as soon
                 as practicable of an “occurrence” or an offense
                 which may result in a claim. . . .

            b.   If a claim is made or “suit” is brought against
                 any insured, you must:
                 ....

                 (2)    Notify us as soon as practicable.

                 You must see to it that we receive notice of the
                 claim or “suit” as soon as practicable.



                              Page 10 of 65
Example Indemnity Policy, Commercial General Liability Coverage

Form, § IV ¶¶ 2(a) and (b). The comparable provisions of the

Westfield and Star Policies were substantially similar.

     The Indemnity Policies also contained an “Other Insurance”

provision regarding the existence of other insurance coverage:

     4. Other Insurance

        If other valid and collectible insurance is available to
        the insured for a loss we cover under Coverages A or B
        of this Coverage Part, our obligations are limited as
        follows:

          a.    Primary Insurance
                This insurance is primary except when
                Paragraph b. below applies. If this insurance is
                primary, our obligations are not affected
                unless any of the other insurance is also
                primary. Then, we will share with all that other
                insurance by the method of described in
                Paragraph c. below.

          b.    Excess Insurance

                (1) This insurance is excess over:

                     ....

                     (b) Any other primary insurance available
                     to you covering liability for damages
                     arising out of the premises or operations,
                     or the products and completed
                     operations, for which you have been
                     added as an additional insured by
                     attachment of an endorsement.
                            Page 11 of 65
                (2) When this insurance is excess, we will have
                no duty under Coverages A or B to defend the
                insured against any “suit” if any other insurer
                has a duty to defend the insured against that
                “suit.” If no other insurer defends, we will
                undertake to do so, but we will be entitled to
                the insurer’s rights against all of those other
                insurers.

                ....

          c.    Method Of Sharing

                If all of the other insurance permits contribution by
                equal shares, we will follow this method also. Under
                this approach each insurer contributes equal
                amounts until it has paid its applicable limit of
                insurance or none of the loss remains, whichever
                comes first.

                ....

     Example Indemnity Policy, Commercial General Liability

Coverage Form, § IV ¶¶ 4(a), (b), and (c).

     The Star Policies Other Insurance provision stated, in part:

     4. Other Insurance

        If other valid and collectible insurance is available to
        the insured for a loss we cover under Coverages A or B
        of this Coverage Part, our obligations are limited as
        follows:

        a. Primary Insurance



                           Page 12 of 65
           This insurance is primary except when b. below
           applies. If this insurance is primary, our obligations
           are not affected unless any of the other insurance is
           also primary. Then, we will share with all that other
           insurance by the method described in c. below.

        b. Excess Insurance

           This insurance is excess over:

           ....

           (2) Any other primary insurance available to you
               covering liability for damages arising out of the
               premises or operations, or the products and
               completed operations, for which you have been
               added as an additional insured by attachment of
               an endorsement.

        When this insurance is excess, we will have no duty
        under Coverages A or B to defend the insured against
        any "suit" if any other insurer has a duty to defend the
        insured against that "suit". If no other insurer defends,
        we will undertake to do so, but we will be entitled to
        the insured's rights against all those other insurers. . .
        .

Westfield Motion, Exhibit 9, 08-09 Star Policy, Commercial General

Liability Coverage Form, §IV ¶¶ 4(a) and (b).

     The Star Policies also defined the coverage provided to an

additional insured, such as Sandstone. The terms “you” and “your”

in the Star Policies referred to Red Oak Hills:

     Section II – Who Is an Additional Insured is amended to
     include as an additional insured [Sandstone], but only
                            Page 13 of 65
     with respect to liability for ‘bodily injury’, ‘property
     damage’ or ‘personal and advertising injury’ caused, in
     whole or in part, by your acts or omissions or the acts or
     omissions of those acting on your behalf;

     A.    In the performance of your ongoing operations; or

     B.   In connection with your premises owned by or
     rented by you.

Westfield Motion, Exhibit 9, 08-09 Star Policy, Additional Insured—

Designated Person or Organization Endorsement.

     On June 1, 2010, Sandstone’s neighbors in Scott County

(Neighbor Plaintiffs) filed the Underlying Action. The Neighbor

Plaintiffs in the Underlying Action alleged that the Sandstone Hog

Facilities caused continuous harm beginning in 2007. The Second

Amended Complaint in the Underlying Action (Underlying Action

Complaint) alleged that Sandstone negligently mismanaged the Hog

Facilities by improperly handling manure and other hog waste

products and by improperly disposing of dead hog carcasses. The

Underlying Action Complaint alleged that the Sandstone Hog

Facilities emitted foul and offensive odors and toxic gases and

fumes that harmed the Neighbor Plaintiffs. The Underlying Action

Complaint alleged that Sandstone also negligently subjected the

Neighbor Plaintiffs and their properties to runoff of swine effluent,
                            Page 14 of 65
chemicals, antibiotics, and other hazardous substances that came

onto the neighboring properties. The Underlying Action Complaint

alleged that Sandstone created additional hazards, including

increased airborne dust by its overuse of the nearby roads. The

Underlying Action Complaint alleged that Sandstone thereby

interfered with the Neighbor Plaintiffs’ businesses and their

enjoyment of their homes and properties. Some Neighbor Plaintiffs

alleged that Sandstone’s activities caused them to abandon their

homes. The Underlying Action Complaint sought damages for each

Neighbor Plaintiff for the nuisance caused by Sandstone. See

generally, 2016 Action Complaint, Exhibit B, Underlying Action

Complaint.

     Brian Bradshaw testified in his deposition in this case that the

Neighbor Plaintiffs’ attorneys in the Underlying Action had recently

represented plaintiffs in a similar nuisance action in Missouri. He

testified that the jury in the Missouri action awarded

$12,000,000.00 to those plaintiffs. Star Motion, Exhibit B,

Deposition of Brian Bradshaw (Bradshaw Deposition), at 94.

     On August 6, 2010, Sandstone, Bradshaw, and Hollis Shafer

sent General Liability Notice of Occurrence/Claim forms (singularly
                           Page 15 of 65
“Notice of Claim” or collectively “Notices of Claim”) to the Insurance

Companies. Indemnity Motion, Exhibit F, Notices of Claim. The

Notices of Claim notified the Insurance Companies of the

Underlying Action. Sandstone attached copies of the original

Complaint in the Underlying Action to the Notices of Claim. The

Notice of Claim to Indemnity referenced the Indemnity 08-09

Policies, but not the 09-10 Indemnity Policy then in effect.1

Westfield and Star agreed to defend Sandstone in the Underlying

Action under reservations of rights. Star Motion, Exhibits J and K,

Star and Westfield Reservations of Rights Letters.

       On August 31, 2010, Indemnity wrote a letter to Sandstone,

Bradshaw, and Shafer in response to the Notice of Claim.

Indemnity discussed the allegations in the Underlying Action and

the terms of the Indemnity 08-09 Policies. Indemnity’s

“Conclusion” portion of the letter stated, in part:

                                    CONCLUSION

             It is the position of . . . Indemnity Insurance
       Company of North America, based upon the allegations
       against each of you in the Complaint, that the policy
       referenced herein may provide no coverage because of the

1 By this time, only one of the 09-10 Indemnity Policies was in effect. North and South had
merged with North as the surviving Sandstone entity, and Sandstone had cancelled the 09-10
Indemnity Policy issued to South.
                                     Page 16 of 65
applicability of the pollution exclusion to the claims set
forth in the Complaint of the underlying plaintiffs.

     For the reasons set forth herein, IINA will
participate in the defense of each of you subject to this
reservation of rights in conjunction with any of your
other insurers. . . .

....

      We advise you that IINA intends to file a Complaint
for Declaratory Judgment to have a court determine that
IINA owes each of you no duty or obligation under the
aforesaid policy of insurance for the claims of the
underlying plaintiffs. We further advise each of you that
in the event that we file such an action and in the event
that IINA is successful with the Court declaring that
there is no duty to defend under the policy, then IINA
intends to seek reimbursement from you for the defense
costs and expenses incurred on your behalf subject to
this reservation of rights. . . .

     Subject to this reservation of rights we will engage
counsel to defend you, however, for us to do so, you must
waive the conflict that such an attorney may have based
on IINA's reservation of rights. . . . We enclose a Conflict
Waiver Form, and if you sign it and return it to us
promptly we will hire counsel for you.

     If you choose not to waive the conflict as we have
described it herein, you are free to engage counsel of your
own selection to defend you in the Scott County, Illinois
action, and we will reimburse you for the reasonable and
necessary cost of such defense. We insist that any
attorney you hire have the experience and expertise to
handle such a case, and that he or she provide us with
proof of the maintenance of professional liability
insurance, and further that you and that attorney agree


                       Page 17 of 65
     to respond to our requests for a status report when
     made.

          Again, you can waive the conflict as we described
     herein, and allow us to engage defense counsel for you
     subject to this reservation of rights. This is a decision
     which you should make at your very first opportunity.

Indemnity Motion, Exhibit I, Indemnity Reservation of Rights Letter.

     On September 15, 2010, Indemnity filed a declaratory

judgment action in this Court. Indemnity Motion, Exhibit J,

Indemnity v. Sandstone South, LLC, et al., Case No. 10-3236

Complaint (Case No. 10-3236 d/e 1) (2010 Declaratory Action),

C.D. Ill. Case No. 10-3236. Indemnity alleged that it had issued the

08-09 Policies to Sandstone. 2010 Declaratory Action, Complaint

(Case No. 10-3236 d/e 1) (2010 Complaint), ¶ 16. Indemnity did

not mention the 09-10 Indemnity Policies. Indemnity alleged that it

had no duty to defend because Sandstone was not entitled to

coverage:

     IINA contends that South, Brian, Eric and Hollis are not
     entitled to any coverage under the policy because of one
     or more or all of the following reasons:

     (a)    The Complaint does not seek damages because of
            covered "bodily injury" as defined;

     (b)    The Complaint does not seek damages because of
            covered "property damage" as defined;
                           Page 18 of 65
     (c)   The Complaint does not seek damages because of
           covered "personal and advertising injury" to which
           the policies apply;

     (d)   The Complaint does not involve an "occurrence",
           that is, accidental conduct but only intentional and
           non-accidental conduct causing alleged damages
           and losses;

     (e)   That if the Complaint alleges "bodily injury,"
           "property damage," or "personal and advertising
           injury," then each and all of such claims are
           excluded by the pollution exclusion or one or more
           other exclusions in the policy.

2010 Complaint, ¶ 24. Indemnity asked for a declaration that

Indemnity had no duty to defend the Underlying Action. Id., at

11-14 Prayer for Relief.

     On November 2, 2010, Sandstone’s attorneys sent a letter to

Indemnity’s counsel (November 2, 2010 Letter). The body of the

November 2, 2010 Letter stated, in part:

           On behalf of my clients, Brian Bradshaw, Hollis
     Shafer, Sandstone North, LLC, and Sandstone South,
     LLC ("Clients"), I am responding to correspondence sent
     by you regarding the above-mentioned insurance policies
     ("Policies") purchased through Indemnity Insurance
     Company of North America ("IINA").

           As you are aware, the Clients have been named as
     defendants in Marsh, et al. v. Bradshaw, et al., No. 2010
     L 3 (Scott County) ("Underlying Case"). The original
     Complaint was filed in the Underlying Case on June 1,
                           Page 19 of 65
     2010, and [Indemnity] was provided prompt and timely
     notification of the claims against its insureds. . . . [T]he
     Clients received correspondence from IINA, dated August
     31, 2010, which offered to engage counsel for the Clients'
     defense in the Underlying Case but required them to
     waive any conflicts related to the representation before
     doing so. The Clients have not . . . waived the conflict
     arising from representation by insurer-retained counsel
     in the Underlying Litigation. On September 15, 2010,
     IINA filed a Complaint for Declaratory Judgment seeking
     a declaration that IINA has no duty to defend the Clients,
     as well as reimbursement of defense costs incurred on
     behalf of the Clients.

           By this letter, Sandstone North, LLC; Sandstone
     South, LLC; Brian Bradshaw; and Hollis Shafer withdraw
     tender of their defense in the Underlying Case to IINA.
     Although my Clients release IINA from its obligation to
     provide a defense under the Policies, they are not waiving
     any rights to indemnification under the Policies in
     relation to the Underlying Case.

           The withdrawal of the Clients' tender of defense
     resolves all matters related to the Complaint for
     Declaratory Judgment, and we request that counsel for
     IINA in the declaratory judgment proceeding provide us
     with a proposed agreed motion for dismissal.

Indemnity Motion, Exhibit L, November 2, 2010 Letter. In light of

the November 2, 2010 Letter, Indemnity moved to dismiss the 2010

Action without prejudice. The Court allowed the motion and

dismissed Indemnity’s 2010 Declaratory Action without prejudice.

2010 Declaratory Action, Order entered November 19, 2010 (Case

No. 10-3236 d/e 24). Thereafter, Westfield and Star agreed to share
                            Page 20 of 65
the defense costs equally. Westfield Motion, Exhibit J, Declaration

of Suzanne Karapashev, ¶ 5; Indemnity Motion, Exhibit Q, February

21, 2011 Email from Ross Brocksmith, Westfield Insurance Claims

Specialist, to Attorney Neher, counsel for Sandstone.

     Three years later, on December 10, 2013, Sandstone’s counsel

sent Indemnity’s counsel another letter (December 10, 2013 Letter).

The body of the December 10, 2013 Letter stated:

          [Indemnity] issued [08-09 Indemnity Policies] to
     Sandstone South, LLC, for the policy term 11/12/2008 –
     11/12/2009. In November 2010, our clients, Sandstone
     North, Sandstone South, Brian Bradshaw and Hollis
     Shafer, withdrew their tender of defense to IINA under
     these policies for the nuisance case, Alvin Marsh, et al. v.
     Brian R. Bradshaw, et al., No. 2010-L-3 (Scott County).
     On November 19, 2010, the U.S. District Court for the
     Central District of Illinois dismissed the Complaint for
     Declaratory Judgment filed by IINA against our clients
     without prejudice.

           On November 13, 2013, the Fourth District
     Appellate Court issued its decision in Country Mutual
     Insurance Company v. Hilltop View, LLC, et al., No. 4-13-
     0124, which rejected the argument that odor claims
     involving a hog production facility are "traditional
     environmental pollution" and excluded under the terms
     of an absolute pollution exclusion. The odor claims in the
     Alvin Marsh case are almost identical to the odor claims
     addressed by the Fourth District, and underlying
     plaintiffs in both cases are represented by the same
     counsel. A copy of the Fourth District's decision is
     attached.


                            Page 21 of 65
           In light of this decision, we are notifying you and
     your client, IINA, that the underlying case is scheduled
     for trial on January 6, 2014. I have enclosed a copy of
     the most recent Case Management Order. On December
     11, 2013, our clients and their insurance carriers will
     participate in mediation with the underlying plaintiffs
     and the Honorable Patrick J. Hitpas. The mediation
     begins at 9:00 a.m. at our office in Springfield, Illinois.

          Please let me know if you need more information
     regarding the Alvin Marsh case or the mediation.

2014 Declaratory Action, Amended Complaint, Exhibit 11,

December 10, 2013 Letter. Indemnity did not attend the December

11, 2013 mediation in the Underlying Action.

     On December 17, 2013, Sandstone’s counsel sent another

letter to counsel for Indemnity (December 17, 2013 Letter). The

body of the December 17, 2013 Letter stated, in part:

            As you are aware, our clients, Sandstone North,
     LLC, and Hollis Shafer, are insureds under [08-09
     Indemnity Policies]. Sandstone North, LLC, and Hollis
     Shafer ("Insureds") request that [Indemnity] agree to
     participate in the defense of its Insureds in Alvin Marsh,
     et al. v. Brian R. Bradshaw, et al., No. 2010-L-3 (Scott
     County)("Underlying Suit").

     ....

           For the reasons set forth above, Insureds request
     that, within fourteen (14) days of receiving this letter,
     [Indemnity] respond and agree, in writing, to participate
     in the defense of the Insureds in the Underlying Suit. . . .


                            Page 22 of 65
          We look forward to receiving [Indemnity’s]
     commitment to participate in the defense of its Insureds
     in the Underlying Suit. Please feel free to contact me if
     you have any questions or need additional information.

2016 Declaratory Action, Complaint (d/e 1), Exhibit 15, December

17, 2013 Letter.

     On January 30, 2014, Indemnity responded that it did not

have any coverage obligation for the Underlying Action. See 2014

Declaratory Action, Amended Complaint, Exhibit 12, March 22,

2014 Letter from Sandstone’s Counsel to Indemnity’s Counsel

(March 22, 2014 Letter). On February 4, 2014, Indemnity filed the

2014 Declaratory Action. Indemnity sought a declaration that it

had no duty to defend the Underlying Action or to cover any losses

that may arise in the Underlying Action. Indemnity alleged that

Sandstone initially withdrew the tender of defense to Indemnity.

Indemnity alleged that the December 17, 2013 Letter was an

improper notice in violation of the 08-09 Indemnity Policy.

Indemnity alleged that, in any event, the 08-09 Indemnity Policy

was excess coverage and Star was obligated to provide primary

coverage. See 2014 Declaratory Action, Amended Complaint, ¶¶

17-19, 21-25.


                           Page 23 of 65
     On March 19, 2014, the State Court in the Underlying Action

authorized the Underlying Action plaintiffs to seek damages against

Sandstone for injuries that occurred up to and including November

15, 2013. Westfield Motion, Exhibit C, Underlying Action, Order

entered March 19, 2014.

     On March 22, 2014, Sandstone’s counsel sent the March 22,

2014 Letter to Indemnity’s counsel. The body of the March 22,

2014 Letter stated:

           By e-mail dated December 10, 2013, I forwarded
     [Indemnity’s counsel] a copy of the Second Amended
     Complaint in the above-captioned matter. By letter dated
     December 17, 2013, our firm advised [Indemnity] that the
     trial date in the above matter had been moved to March
     24, 2014, and requested that IINA agree, in writing, to
     participate in the defense of its Insureds (Sandstone
     North, LLC, and Hollis Shafer) in the underlying suit
     under [remaining Indemnity Policies]. My December 17,
     2013 correspondence did not specify a policy term. IINA
     responded on January 30, 2014, and stated that there is
     no coverage under the above-referenced policies for the
     policy term of November 12, 2008, through November 12,
     2009. IINA filed a Complaint for Declaratory Judgment
     against the Insureds on February 4, 2014.

          On January 10, 2014, I sent the attached e-mail to
     [Indemnity’s counsel] which forwarded the Motion to
     Supplement Pleadings filed by the underlying plaintiffs,
     and explained that Judge Cherry had granted plaintiffs'
     motion to supplement their complaint to extend the
     damages provision to November 15, 2013. As you are
     aware, we have continued to keep [Indemnity’s counsel]
                           Page 24 of 65
     apprised of developments and rulings in the underlying
     case. The case proceeds to trial on March 24, 2014.

           In view of the Court's order extending the damages
     period, we are tendering the defense of Sandstone North,
     LLC, and Hollis Shafer under [Indemnity Policies] issued
     by IINA to Sandstone North, LLC, and Hollis Shafer for
     the 2009-2010, 2010-2011, 2011-2012, 2012-2013, and
     2013-2014 policy periods. By this letter, we request that
     IINA agree, in writing, to participate in the defense of its
     Insureds in the underlying suit.

          We look forward to receiving IINA's commitment to
     participate in the defense of its Insureds in the
     underlying suit. Please feel free to contact me . . . if you
     have any questions or need additional information.

2014 Declaratory Action, Amended Complaint, Exhibit 12, March

22, 2014 Letter.

     On April 22, 2014, Indemnity moved to amend its Complaint

to include all the Indemnity Policies. Motion for Leave to File

Amended Complaint for Declaratory Judgment (Case No. 14-3040

d/e 33). The motion was allowed, and the Amended Complaint

(Case No. 14-3040 d/e 34) was filed on April 24, 2014.

     The Underlying Action went to trial on May 9, 2016.

According to Bradshaw, the counsel for the Underlying Action

plaintiffs stated in his closing argument that the jury should award

his clients $7,500,000.00 in damages. Star Motion, Exhibit B,


                            Page 25 of 65
Deposition of Brian Bradshaw, at 93-94. On May 24, 2016, the

jury rendered a verdict in favor of Sandstone and against the

Neighbor Plaintiffs. Westfield Motion, Exhibit D, Underlying Action,

Jury Trial Docket Order.

     On November 3, 2016, Westfield filed the 2016 Declaratory

Action. Westfield sought a declaratory judgment that Indemnity

had a duty to defend the Underlying Action, and that Indemnity was

obligated to reimburse Westfield all of the defense costs it paid, or

in the alternative, was obligated to pay a pro rata share of defense

costs. See 2016 Declaratory Action, Complaint (Case No. 16-3298

d/e 1).

     On February 6, 2018, Star filed a counterclaim against

Indemnity. 2016 Declaratory Action, Star Insurance Company’s

Counterclaim for Declaratory Judgment and Monetary Relief (Case

No. 16-3298 d/e 77) (Star Counterclaim). Star asked for a

declaration that Indemnity must reimburse Star for the costs paid

to defend Sandstone, or in the alternative, Indemnity must pay its

pro rata share of the defense costs. Id.

     On April 22, 2019, the State Court in the Underlying Action

denied the Neighbor Plaintiffs’ Motion for Judgment
                            Page 26 of 65
Notwithstanding the Verdict, or in the Alternative, for a New Trial.

Star Motion, Exhibit N, Underlying Action, Order entered April 22,

2019. On May 15, 2019, the Neighbor Plaintiffs filed a Notice of

Appeal. Westfield Motion, Exhibit F, Notice of Appeal (certificate of

service dated May 15, 2019).

     According to Westfield, it has paid at total of $1,290,443.44 in

defense costs as of the date of the Westfield Motion. Westfield

Motion, Statement of Undisputed Fact ¶ 54. According to Star, it

has paid a total of $1,380,965.44 in Sandstone’s defense costs in

the Underlying Action as of the date of the Star Motion. Star

Motion, Statement of Undisputed Fact ¶ 48. According to

Indemnity, Westfield has paid $516,348.10 in defense costs prior to

December 17, 2013, and $793,781.08 after December 17, 2013, for

a total of $1,310,129.18 in defense costs, and Star had paid similar

amounts in defense costs. Indemnity Motion, Statements of

Undisputed Fact ¶¶ 45-47.

     Westfield has submitted invoices and declarations from

Sandstone’s attorneys Edward W. Dwyer of the firm of Hodge Dwyer

& Dwyer and Stephen R. Kauffmann of the firm of Hepler Broom

attesting to the reasonableness of the fees. Westfield Motion,
                            Page 27 of 65
Exhibit K, Hodge Dwyer & Dwyer Invoices; Exhibit L, Hepler Broom

Invoices; Exhibit M, Westfield Payment Ledgers; Exhibit N, Invoices

for Expert Witnesses and Consultants; Exhibit O, Dwyer

Declaration; and Exhibit P, Kaufmann Declaration. Star has also

submitted invoices, affidavits, and declarations as to the amount of

fees paid and the reasonableness of the fees. Star included an

affidavit from Mark Zimmerman of the law firm of Clausen Miller,

P.C., in addition to the fee information from the Hodge Dwyer &

Dwyer and Hepler Broom law firms. Star Motion, Exhibit P,

Affidavit of Nicholas J, Meinheit; Exhibit Q, Affidavit of Kara R.

Hayes; Exhibits R and S, Affidavit of Edward W. Dwyer to

authenticate billings, and accompanying invoices; Exhibit T,

Affidavit of Stephen R. Kaufmann; and Exhibit T, Affidavit of

Edward W. Dwyer regarding the reasonableness of the fees; Exhibit

V, Affidavit of Mark W. Zimmerman. Indemnity has not provided

any evidence controverting these attorneys’ declarations.

     As of the filing of the Motions, the Underlying Case remains

pending on appeal.




                            Page 28 of 65
                               ANALYSIS

     The Insurance Companies have filed cross-motions for

summary judgment. At summary judgment, the movant must

present evidence that demonstrates the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). The Court must consider the evidence presented in the light

most favorable to the non-moving parties. Any doubt as to the

existence of a genuine issue for trial must be resolved against the

movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

Once a movant has met its burden, the non-moving parties must

present evidence to show that issues of fact remain with respect to

an issue essential to the movant’s case, and on which the movant

will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477

U.S. at 322; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986).

     When read in this light, Sandstone sent the November 2, 2010

Letter to exercise its right under Illinois law to relieve one insurer of

the obligation to defend a claim and have the other insurers provide

the defense. The undisputed facts further show that Sandstone re-

tendered the defense December 17, 2013 Letter in light of the
                             Page 29 of 65
Hilltop View decision. The undisputed facts show that the re-tender

was reasonable under the circumstances. Because the re-tender

was reasonable, Indemnity is obligated to provide a defense to

Sandstone along with Westfield and Star.

     The Indemnity Policies stated that Indemnity would defend

Sandstone in suits alleging covered claims. Under Illinois law,

insurance policies are contracts and are interpreted like other

contracts. Westfield Ins. Co. v. Vandenburg, 796 F.3d 773, 777 (7th

Cir. 2015). The Court must ascertain the intention of the parties

from the text of the policy:

     Accordingly, our primary objective is to ascertain and
     give effect to the intention of the parties, as expressed in
     the policy language. If the policy language is
     unambiguous, the policy will be applied as written,
     unless it contravenes public policy.
     Whether an ambiguity exists turns on whether the policy
     language is subject to more than one reasonable
     interpretation. Although “creative possibilities” may be
     suggested, only reasonable interpretations will be
     considered. Thus, we will not strain to find an ambiguity
     where none exists. Although policy terms that limit an
     insurer's liability will be liberally construed in favor of
     coverage, this rule of construction only comes into play
     when the policy is ambiguous.

Hobbs v. Hartford Ins. Co. of the Midwest, 214 Ill.2d 11, 17, 823

N.E.2d 561, 564 (Ill. 2005) (internal citations omitted).


                               Page 30 of 65
     An insurer’s contractual duty to defend is broader than its

duty to indemnify. An insurer must defend if the allegations in the

lawsuit filed against the insured, if true, could possibly constitute a

loss covered by the insurance policy. To determine whether the

insurer had a duty to defend, the Court compares the allegations in

the underlying complaint with the coverage provided in the

insurance policy. “If any of facts alleged in the underlying

complaint fall within, or potentially within, the policy’s coverage, the

insurer’s duty to defend arises.” Outboard Marine Corp. v. Liberty

Mut. Ins. Co., 154 Ill.2d 90, 108, 607 N.E.2d 1204, 1212 (Ill. 1992).

     In this case, the Underlying Action Complaint alleged, among

other things, that negligent mismanagement of the Sandstone Hog

Facilities caused the emission of offensive odors that injured the

Plaintiff Neighbors. The allegation that improper management of

operations caused the offensive odors could constitute an

occurrence and the offensive odors could subject the neighbors to

bodily injury. See e.g., County Mut. Ins. Co. v. Bible Pork, Inc.,

2015 IL App (5th) 140211 ¶¶ 31-33, 42 N.E.3d 958, 958 (Ill. App. 5th

Dist. 2015).



                            Page 31 of 65
     The Pollution Exclusion would not apply to exclude the injury

from the offensive odors from coverage. The Illinois Supreme Court

determined that pollution exclusions in commercial general liability

policies such as the Indemnity Policies only apply to “traditional

environmental pollution.” American States Ins. Co. v. Koloms, 177

Ill.3d 473, 494, 687 N.E.2d 72, 82 (Ill. 1997). Further, the Illinois

Fourth District Appellate Court determined that offensive odors

from a Hog Facility are not a traditional type of pollution, and so,

injuries from such odors are not excluded from coverage. Country

Mutual Ins. Co. v. Hilltop View, LLC, 2013 IL App (4th) 130124 ¶¶

28-42, 998 N.E.2d 950, 957-59 (Ill. App. 4th Dist. 2013). This

Court has carefully considered the Koloms and the Hilltop View

decisions and concludes that the Illinois Supreme Court would

agree with the Hilltop View decision that odors, in and of

themselves, are not traditional types of pollution. The Underlying

Action Complaint alleged injuries due to odors. The Underlying

Action Complaint, therefore, alleged bodily injuries that could have

been covered by the Indemnity Policies and are not excluded by the

Pollution Exclusion.



                            Page 32 of 65
     The Other Insurance provision of the Indemnity Policies did

not bar the possibility of covered losses under the allegations of the

Underlying Action Complaint. The Underlying Action Complaint

alleged that Sandstone’s wrongful conduct began in 2007 and

continued thereafter. The 08-09 Indemnity Policies were the only

commercial general liability policies in effect from November 12,

2008 until August 2, 2009 when Sandstone was made an additional

insured in the Star Policies. As such, Indemnity provided exclusive

commercial general liability coverage for losses during that period.

The allegations in the Underlying Action Complaint, if true, could

have established losses from November 12, 2008 until August 2,

2009, for which Indemnity was the only insurer. The possibility of

such covered losses gave Indemnity a duty to defend if Sandstone

complied with the notice provisions in the Indemnity Policies.

     Indemnity argues that the Indemnity Policies’ Other Insurance

provisions made the Indemnity Policies excess insurance because

Sandstone was an added insured since March 30, 2008 on Star

Policies. As excess coverage, Indemnity argues that it did not have

a duty to defend the Underlying Action and did not have a duty to

cover losses until the primary coverage under the Star Policies was
                            Page 33 of 65
exhausted. Indemnity is incorrect. The Indemnity Policies’ Other

Insurance provisions only made Indemnity’s coverage excess if

other insurance provided primary coverage for the loss and also

named Sandstone as an additional insured. The March 30, 2008

change to the 08 Star Policy added the Sandstone Hog Facilities as

insured locations on March 30, 2008 under the Livestock Care,

Custody, and Control Coverage. That coverage only covered injuries

to covered animals damaged on the covered premises. The

Livestock Care, Custody, and Control Coverage did not provide

Sandstone with coverage for the neighbors’ nuisance claims in the

Underlying Action, and so, did not trigger the Other Insurance

provisions of the Indemnity Policies. The August 2, 2009 change to

the Star policies added Sandstone as an additional insured for all

purposes. Indemnity had exclusive primary coverage from

November 12, 2008 to August 2, 2009.

     In addition, Underlying Action Complaint alleged claims that

could have imposed primary coverage obligations on Indemnity after

August 2, 2009. The Indemnity Policies’ Other Insurance

provisions only made Indemnity’s coverage excess if other insurance

provided coverage for the loss and named Sandstone as an
                           Page 34 of 65
additional insured. The Star Policies only provided coverage for a

loss that was due to the actions of Red Oak Hills or someone acting

on its behalf. The allegations in the Underlying Action Complaint, if

true, could have established losses from actions committed by

Sandstone only, and not by Red Oaks Hills or those acting on its

behalf. If so, the Star Policies would have provided no coverage to

Sandstone as an additional insured. In that event, the Indemnity

Policies’ Other Insurance provisions would not have applied and the

Indemnity Policies would have had primary coverage. Because the

Underlying Action Complaint alleged all these possibilities of

covered losses, Indemnity had a duty to defend Sandstone if

Sandstone complied with the notice provisions in the Indemnity

Policies.

     Indemnity argues in reply that Star forfeited any argument

that Indemnity could have had primary coverage for alleged losses

in the Underlying Action because Star alleged in its Counterclaim

that it paid for defense costs because it was contractually obligated

to do so. Indemnity Insurance Company of North America’s

Combined Reply in Support of Its Motion for Summary Judgment

(Case No. 16-3298 d/e 104, Case No. 14-3040 d/e 115), at 5-8
                           Page 35 of 65
(citing Star Counterclaim ¶¶ 45-46). Arguments raised for the first

time in reply are forfeited. E.g., Narducci v. Moore, 572 F.3d 313,

324 (7th Cir. 2009). Indemnity, therefore, has forfeited this

argument. Regardless, Indemnity is incorrect. The duty to defend

is broader than the duty to cover losses. As discussed above, the

allegations in the Underlying Action Complaint, if proven, could

have possibly established primary coverage under either the Star

Policies, the Indemnity Policies, or both. Because of these

possibilities, Star and Indemnity Policies both had a duty to defend,

depending on whether Sandstone complied with the notice

provisions of the Indemnity and Star Policies. Star’s allegation that

it had a contractual duty to defend did not preclude the possibility

that Indemnity also had a duty to defend.

     In this case, Sandstone gave proper notice on August 6, 2010

by sending the Notices of Claim, but then withdrew the tender of

the defense of the Underlying Action from Indemnity by sending the

November 2, 2010 Letter. Sandstone’s withdrawal of tender of the

defense “deactivated” or relieved Indemnity of any obligation to

defend Sandstone in the Underlying Action. When, as here,

multiple insurance companies have a duty to defend an insured in
                            Page 36 of 65
a single action, Illinois law provides that the insured can decide

which insurer or insurers should provide the defense. Kajima

Const. Services, Inc. v. St. Paul Fire & Marine Ins. Co., 227 Ill.2d

102, 107-08, 879 N.E.2d 305, 309-10 (Ill. 2007); John Burns

Const. Co. v. Indiana Ins. Co., 189 Ill.2d 570, 575-77, 727 N.E.2d

211, 215-16 (Ill. 2000); Cincinnati Companies v. West American

Ins. Co., 183 Ill.2d 317, 326, 701 N.E.2d 499, 503-04 (Ill. 1998). If

an insured decides to relieve an insurer of its obligation to

participate in the defense, then the relieved insurer does not have to

pay for the defense of the action. In addition, the other insurers

cannot seek reimbursement from the insurer relieved of the duty to

defend. John Burns Const., 189 Ill.2d at 575, 727 N.E.2d at 215.

This principle of Illinois insurance law is referred to as the “targeted

tender” doctrine. See Kajima, 227 Ill.2d at 107, 879 N.E.2d at 309.

     Westfield and Star argue that the targeted tender doctrine

does not apply in this case because the various Policies did not

cover the same time periods. The Illinois Supreme Court cases that

addressed the targeted tender doctrine all involved multiple

insurance policies that concurrently covered the same time period.

The alleged injury in those cases occurred within the effective time
                            Page 37 of 65
period of the multiple policies. See e.g., Kajima, 227 Ill.2d at 104-

05, 879 N.E.2d at 307-08 (multiple policies covered an injury to a

worker at a construction site). The Underlying Action alleged

Sandstone mismanaged its Hog Facilities for years and caused

continuing injuries from 2007 to 2013. The Insurance Companies’

Policies covered different periods within that six-year period. The

Westfield Policies, in particular, were the only general commercial

liability policies in effect from April 24, 2007 to November 12, 2008.

Westfield and Star argue that the targeted tender doctrine does not

apply in this circumstance.

     The Illinois Appellate Courts have split on whether the

targeted tender doctrine applies to situations in which the

insurance policies in question did not provide temporally

overlapping coverage. In Richard Marker Associates v. Pekin Ins.

Co., 318 Ill.App.3d 1137, 743 N.E.2d 1078 (Ill. App. 3d Dist. 2001),

the Defendant Pekin Insurance’s policy covered the plaintiff from

August 25, 1991 to August 25, 1992, and Statewide Insurance

covered the plaintiff after August 25, 1992. The alleged injury was

potentially covered by both policies. Both insurers refused to

defend. The plaintiff ultimately relieved Statewide of the obligation
                            Page 38 of 65
to defend and sued Pekin to pay for the defense. The Appellate

Court for the Third District held that the targeted tender doctrine

applied and ordered Pekin to pay the defense costs. Id., 318

Ill.App.3d at 1142-44, 743 N.E.2 at 1082-83.

     In Illinois School District Agency v. St. Charles Unit School

District, 2012 IL App (1st) 100088 ¶¶ 36-43, 971 N.E.2d 1099,

1108-12 (1st Dist. 2012), the Illinois First District Appellate Court

held that the targeted tender doctrine did not apply when insurance

policies did not concurrently cover the same time period. The

Illinois Supreme Court has not resolved this conflict.

     In this diversity case, this Court must decide how the Illinois

Supreme Court would decide this issue. See Allstate Ins. Co. v.

Menards, Inc., 285 F.3d 630, 635 (7th Cir. 2002). The Illinois

Supreme Court recognized the targeted tender doctrine when the

Court determined that an insurer’s duty to defend is triggered when

it receives actual notice of the alleged facts that give rise to the

claim, even if the insured has not given any notice of the claim.

Cincinnati Companies, 183 Ill.2d at 326-27, 701 N.E.2d at 503-04.

This actual notice rule ensures that an insured who has paid

premiums is not left with no means to defend against a claim. The
                             Page 39 of 65
actual notice trigger for the duty to defend puts the onus on the

insurer to contact the insured and inquire whether the insured

wants the insurer to defend. Cincinnati Companies, 183 Ill.2d at

328-29, 701 N.E.2d at 504-05.

     The Illinois Supreme Court recognized in Cincinnati

Companies that sometimes an insurer may have a duty to defend

but the insured does not want a particular insurer to provide a

defense. See Id. An insured may have many reasons for wanting a

particular insurer involved in a case. For example, a general

contractor may want a subcontractor’s insurance to defend a claim

that arose because of the subcontractor’s actions, and the general

contractor may not want its insurer involved. See e.g., Burns

Const. Co., 189 Ill.2d at 571-72, 727 N.E.2d at 213-14 (General

contractor directed subcontractor’s insurance to pay for claim

arising from subcontractor’s alleged defective workmanship).

Moreover, insureds may want to defend without an insurer’s

involvement because the insured does not want to pay increased

premiums that may result. Ultimately, the Illinois Supreme Court

approved the targeted tender doctrine to protect the insured by



                           Page 40 of 65
giving the insured the flexibility to pick and choose which insurer

must defend when multiple insurers have a duty to defend:

     In Cincinnati Cos. v. West American Insurance Co., 183
     Ill.2d 317, 233 Ill.Dec. 649, 701 N.E.2d 499 (1998), this
     court considered what is necessary to trigger an insurer's
     duty to defend, and held that the duty arises with actual
     notice of a claim against an insured, regardless of the
     insured's level of sophistication. In reaching that result,
     the court acknowledged the line of authority that granted
     an insured the right to elect which of its insurers will
     defend a particular case. The court stated:

          “Where an insured makes such a designation, the
          duty to defend falls solely on the selected insurer.
          That insurer may not in turn seek equitable
          contribution from the other insurers who were not
          designated by the insured. [Citation.] This rule is
          intended to protect the insured's right to knowingly
          forgo an insurer's involvement.
          [Citation.]” Cincinnati Cos., 183 Ill.2d at 324, 233
          Ill.Dec. 649, 701 N.E.2d 499.

     The court thus concluded that “an insured may
     knowingly forgo the insurer's assistance by instructing
     the insurer not to involve itself in the litigation. The
     insurer would then be relieved of its obligation to the
     insured with regard to that claim.” Cincinnati Cos., 183
     Ill.2d at 326, 233 Ill.Dec. 649, 701 N.E.2d 499.

John Burns Const. Co., 189 Ill. 2d at 574–75, 727 N.E.2d at 215.

     The Court concludes that the Illinois Supreme Court would

apply the protections of the targeted tender doctrine to Sandstone

in this case. The Illinois Supreme Court decisions focus on


                           Page 41 of 65
protecting the insured’s right to decide which insurer should defend

a claim. The Court concludes that the Illinois Supreme Court

would protect Sandstone as much as any other insured, and so,

would allow Sandstone to decide which insurer would defend the

Underlying Action.

     The Illinois School decision, in which the Appellate Court held

that the targeted tender doctrine only applied if the insurance

policies concurrently covered the same period, relied on the Illinois

Supreme Court’s Kajima decision. The Kajima decision addressed

the impact of the targeted tender doctrine on the duty of multiple

insurers to indemnify an insured for a single covered loss when

some insurers agreed to provide primary coverage (primary

insurers) and some agreed to provide excess coverage (excess

insurers). The Kajima Court held that primary insurers which

defended the case paid first to their limits; primary insurers that

the insured instructed not to provide a defense under the targeted

tender doctrine paid second up to their limits; and excess insurers

paid last after all primary coverage was exhausted. Kajima, 227

Ill.2d at 117, 879 N.E.2d at 314. The Illinois Supreme Court in

Kajima referred to insurers that provided “concurrent primary
                            Page 42 of 65
coverage” because the insurers had a concurrent contractual duty

to provide primary coverage for a single loss. The Appellate Court

in Illinois School concluded that the reference to concurrent

primary coverage in Kajima limited the targeted tender doctrine to

cases in which the policies concurrently covered the same time

period. Illinois School, 2012 IL App (1st) ¶¶ 39-43, 971 N.E.2d at

1109-12.

     This Court concludes that the Kajima decision reference to

“concurrent primary coverage” did not limit the targeted tender

doctrine to policies that covered the same time period. The Kajima

decision resolved the coverage issue of the order of payment

between primary insurers and excess insurers under the targeted

tender doctrine. The Illinois Supreme Court referred to “concurrent

primary coverage” because the targeted tender doctrine would only

affect coverage issues when multiple insurers have concurrent

obligations to cover the same loss. The Kajima decision did not

address the duty to defend.

     Many insurers may have concurrent duties to defend a single

suit even if the potential loss that may be covered by each policy is

different. As discussed above, the Illinois Supreme Court has
                            Page 43 of 65
stated that the targeted tender doctrine protects the right of the

insured to decide which insurer should provide that defense. Burns

Const. Co., 189 Ill. 2d at 574–75, 727 N.E.2d at 215. The Illinois

Supreme Court in Kajima agreed with the Cincinnati Companies

and Burns Const. Co. decisions. See Kajima, 227 Ill.2d at 107, 879

N.E.2d at 309 (The targeted tender doctrine “allows an insured

covered by multiple insurance policies to select or target which

insurer will defend and indemnify it with regard to a specific

claim.”). In this case, the Insurance Companies had a concurrent

duty to defend Sandstone in a single suit, the Underlying Action.

As a result, the Court concludes that the Illinois Supreme Court

would hold that the targeted tender doctrine applied, and

Sandstone could elect to relieve Indemnity from providing a defense.

     The Appellate Court in Illinois School also recognized that few

other States apply the targeted tender doctrine and some courts

have criticized the doctrine. See Illinois School, 2012 IL App (1st)

100088 ¶ 37, 971 N.E.2d at 1109. The targeted tender doctrine is a

distinct minority rule. Only Washington and Montana appear to

have recognized a “selective tender” rule that is similar to the

Illinois rule. See Mutual of Enumclaw Ins. Co. v. USF Ins. Co., 164
                            Page 44 of 65
Wash.2d 411, 191 P.3d 866, 873 (Wash. 2008); Casualty Indem.

Exchange Ins. Co. v. Liberty Nat Fire Ins. Co., 902 F.Supp. 1235,

1237, 1238 & n. 3 (D. Mont. 1995). This Court did not find any

other State that recognized a similar doctrine. Even so, this Court

must follow Illinois law as it is established by the Illinois Supreme

Court regardless of whether Illinois follows a majority or minority

rule among the several States. See Allstate Ins. Co., 285 F.3d at

635. The Illinois Supreme Court adopted the targeted tender rule to

ensure that the insured had the right to choose which insurer

would pay for a defense. Burns Const. Co., 189 Ill. 2d at 574–75,

727 N.E.2d at 215. The Court concludes the Illinois Supreme Court

would apply that rule here. The Insurance Companies had a duty

to defend on actual notice of Sandstone’s claims, but Sandstone

retained the right to relieve an insurer from its duty to defend for

whatever reason. The Court agrees with the Richard Marker

Associates decision and declines to follow the Illinois School

decision. Sandstone relieved Indemnity of its duty to defend the

Underlying Action in the November 2, 2010 Letter. Indemnity had

no further obligation to defend the Underlying Action at that point.



                            Page 45 of 65
     Westfield and Star argue that Sandstone only withdrew the

tender of the defense under the 08-09 Indemnity Policy but did not

withdraw Indemnity’s obligation to defend under the remaining

Indemnity Policies. The Court disagrees. The November 2, 2010

Letter stated, “By this letter, Sandstone North, LLC; Sandstone

South, LLC; Brian Bradshaw; and Hollis Shafer withdraw tender of

their defense in the Underlying Case to IINA.” Sandstone withdrew

the defense of the Underlying Action from Indemnity. The language

of the November 2, 2010 Letter is clear. After receipt of the

November 2, 2010 Letter, Indemnity could not have interjected itself

into Sandstone’s defense. The Court finds that Illinois protected

Sandstone’s right to decide whether an insurer should participate

in a defense. John Burns Const., 189 Ill.2d at 575, 727 N.E.2d at

215. The undisputed facts establish that, on November 2, 2010,

Sandstone relieved Indemnity of its duty to defend the Underlying

Action.

     On December 17, 2013, Sandstone re-tendered the defense of

the Underlying Action to Indemnity. Indemnity argues that once an

insured relieves an insurer from the duty to defend, the insurer is



                            Page 46 of 65
completely and permanently released from the duty to defend.

Indemnity cites no authority for that proposition.

     Star, however, argues that the Burns Const. Co. case

approved a re-tender. In Burns Const. Co., the insured Burns

Const. Co. (Burns) had coverage under policies issued by Defendant

Indiana Insurance Co. (Indiana) and Royal Insurance Company

(Royal). Burns initially told Indiana and Royal that Burns wanted

Indiana only to provide a defense to the underlying action and did

not want Royal to be involved. A month later, Indiana refused to

provide a defense. Burns then went back to Royal and re-tendered

it the defense. Burns Const. Co., 727 N.E.2d at 213-14. Royal

accepted the defense. The Illinois Supreme Court did not address

whether Burns had the right to re-tender the defense or whether

Royal had to agree to defend at that time. The validity of the re-

tender was not at issue in that case.

     The Court has not found an Illinois case addressing whether

an insured may re-tender a defense after withdrawing a defense,

and the parties have not cited a case on the question. The Court

also has not found a case in other jurisdictions that addresses the

validity of a re-tender after an insured has relieved an insurer from
                            Page 47 of 65
providing a defense. The cases found from other States that

recognize a similar selective tender doctrine, Washington and

Montana, only addressed the effect of an insured deciding not to

tender a defense to a particular insurer. See Mutual of Enumclaw

Ins. Co., 164 Wash.2d at 421, 191 P.3d at 873; Casualty Indem.

Exchange Ins. Co., 902 F.Supp. at 1239 n. 4. The cases did not

address situations in which an insured withdraws a tender and

then re-tenders. The question of whether the insured can re-tender

a defense after relieving an insured of the duty to defend appears to

be one of first impression.

       This Court must determine how the Illinois Supreme Court

would decide the question of whether the insured can re-tender a

defense after relieving an insured of the duty to defend.2 As

discussed above, the Illinois Supreme Court has emphasized

protecting the insured’s rights. Ambiguities in insurance contracts

are read in favor of the insured. An insurer’s duty to defend in

Illinois is triggered if the insurer has actual notice of the claim even

before an insured gives any notice. The insured in Illinois retains


2This Court also may not certify the question to the Illinois Supreme Court. Only the Court of
Appeals may certify a question to the Illinois Supreme Court. Ill. Sup. Ct. Rule 20; 7th Cir. R.
52.
                                      Page 48 of 65
the right to choose which insurer should pay for a defense. The

Illinois cases emphasize the right of an insured that had paid

premiums to receive a defense and to control that defense. In light

of these principles, the Court concludes that the Illinois Supreme

Court would decide that an insured should be able to change its

position and re-tender a defense to an insurer if the re-tender is

reasonable under the circumstances.

     The Burns Const. Co. case gives a good example of why Illinois

would recognize an insured’s right to change positions and re-

tender. Burns told Indiana to defend and relieved Royal of the duty

to defend. According to Indemnity, Royal was completely and

permanently relieved of any obligation to defend Burns. A month

later, Indiana refused to defend. According to Indemnity, Burns

would be left with no defense. Burns’ only recourse would be to pay

for the defense out-of-pocket and sue Indiana for reimbursement.

The Court is convinced that the Illinois Supreme Court would have

rejected such an outcome. The Illinois Supreme Court would not

have left Burns without a defense, particularly since Burns

promptly re-tendered the defense to Royal only a month after

withdrawing the defense. The Court is convinced that the Illinois
                            Page 49 of 65
Supreme Court would allow an insured to re-tender a defense to an

insurer at least under some circumstances.

       The question then becomes when is a re-tender appropriate.

The Court concludes that the reasonableness of the re-tender

should generally be governed by Illinois law regarding the notice

requirements under an insurance contract. The situation of an

insurer relieved of the duty to defend is comparable to an insurer

that does not have actual notice of a claim and receives a notice of

claim from an insured. In both of these situations the insurer

would have no basis to know that they should investigate the claim

or participate in its defense.3 Because the insurer which receives a

re-tender is in a similar situation to an insurer with no actual

notice which receives a notice of a claim, Illinois law on the validity

of the notice should provide guidance in determining the

reasonableness of a re-tender.

       Illinois law generally requires an insured to give an insurer

notice of a claim within a reasonable amount of time under the


3 The comparability of the two situations is limited to the duty to defend. The Kajima case
establishes that a primary insurer relieved of the duty to defend would still have an obligation
to pay a covered loss after the other primary insurers exhausted their coverage limits. Kajima,
227 Ill.2d at 117, 879 N.E.2 at 314. The insurer with no notice may, under appropriate
circumstances, have no duty to indemnify as well as no duty to defend. See State Auto
Property and Casualty Ins. Co. v. Brumit Services, Inc., 877 F.3d 355, 357 (7th Cir. 2017).
                                      Page 50 of 65
circumstances. West American Ins. Co. v. Yorkville Nat. Bank, 238

Ill.2d 177, 185, 939 N.E.2d 288, 293 (Ill. 2010). Illinois Courts look

to five factors to determine whether the insured gave notice within a

reasonable time, “(1) the specific language of the policy's notice

provision; (2) the insured's sophistication in commerce

and insurance matters; (3) the insured's awareness of an event that

may trigger insurance coverage; (4) the insured's diligence in

ascertaining whether policy coverage is available; and (5) prejudice

to the insurer.” Id. The reasonableness of the timing of the notice

is an issue of fact. Id. The issue may be decided at summary

judgment, however, if the facts are undisputed. See State Auto

Property and Casualty Ins. Co. v. Brumit Services, Inc., 877 F.3d

355, 357 (7th Cir. 2017) (“Our job is to apply Illinois law to the

undisputed facts of the case.”).

     The specific language of the policy's notice provision does not

aid in the reasonableness analysis in this case because the

Indemnity Policies did not provide a specific time frame for




                             Page 51 of 65
providing notice. West American Ins. Co. v. Yorkville Nat. Bank,

238 Ill.2d at 186, 939 N.E.2d at 293.4

       Sandstone's sophistication in commerce and insurance

matters and its awareness of an event that may trigger insurance

coverage tend slightly to show that the re-tender was reasonable

under the circumstances. Sandstone’s principle owner Bradshaw

was an experienced businessman and competent counsel

represented Sandstone, attorneys Edward W. Dwyer and Stephen R.

Kaufmann. Sandstone was well-aware of the contractual notice

requirement. Sandstone sent the Notices of Claim on August 6,

2010 to comply with this requirement. Sandstone knew the Notice

of Claim would trigger Indemnity’s duty to defend.

       Sandstone also responded reasonably in light of Indemnity’s

August 31, 2010 Letter and 2010 Declaratory Action. Indemnity

asserted that it had no duty to cover losses from the Underlying

Action under the Pollution Exclusion in the Indemnity Policies.

The effect of pollution exclusion provisions in commercial general

liability policies on coverage of nuisance suits involving Hog


4 The specific language of the policy may rarely assist in determining whether a re-tender was
reasonable under the circumstances because the notice provisions of insurance policies do not
currently address re-tender.
                                     Page 52 of 65
Facilities was unclear in 2010. Sandstone may have had a good

legal argument that Indemnity had a duty to defend, but the

outcome of the 2010 Declaratory Action was not certain. Sandstone

made a strategic decision to withdraw the tender to Indemnity to

avoid the cost of litigating the 2010 Declaratory Action.

Sandstone’s actions were reasonable in light of the uncertainty in

the law and Indemnity’s resistance to providing a defense.

     The fourth factor, the insured's diligence in ascertaining

whether policy coverage is available, weighs in favor of finding that

Sandstone’s re-tender was reasonable under the circumstances.

The Hilltop View case changed the relevant circumstances. The

Hilltop View decision held that the pollution exclusion would not

exclude coverage for injuries from noxious or offensive odors from

Hog Facilities. The Hilltop View decision established that, contrary

to Indemnity’s stated position, coverage could be available under

the Indemnity Policies. Sandstone acted quickly on that changed

circumstance. Sandstone sent the December 10, 2013 Letter and

the December 17, 2013 Letter just a few weeks after the Hilltop

View decision. Sandstone’s prompt action also showed diligence



                            Page 53 of 65
and weighs in favor of finding the re-tender was reasonable under

the circumstances.

     The fifth factor of prejudice to the insurer from the delay is not

significant in this case because the undisputed evidence fails to

show no material prejudice to Indemnity. Sandstone provided

prompt notice initially on August 6, 2010. Indemnity incorrectly

disputed its duty to defend Sandstone in the August 31, 2010

Letter and the 2010 Declaratory Action. Once the Hilltop View

Court clearly established that the Indemnity was wrong about the

applicability of the Pollution Exclusion to the Underlying Action,

Sandstone promptly re-tendered the defense. Indemnity had a duty

to defend Sandstone from receipt of the August 6, 2010 Notice. Any

prejudice or injury to Indemnity arose from its erroneous assertion

of the Pollution Exclusion, not from any dilatory actions by

Sandstone.

     The Court also sees no material prejudice to Indemnity by the

re-tender on December 17, 2013. Delayed notices may prejudice an

insurer by denying the insurer the opportunity to investigate claims

and prepare defenses to limit losses. See Fairmont Park, Inc. v.

Travelers Indemnity Company, 982 F.Supp.2d 864, 870 (S.D. Ill.
                            Page 54 of 65
2013) (and cases cited therein); American Nat. Fire Ins. Co. v.

National Union Fire Ins. of Pittsburgh, PA, 343 Ill.App.3d 93, 105,

796 N.E.2d 1133, 1143 (Ill. App. 1st Dist. 2003). In this case,

Indemnity did not suffer any prejudice from losing a chance to

investigate or participate in the defense because Sandstone

prevailed at trial. Sandstone’s attorneys provided full and complete

defense to the Underlying Action. Indemnity could not have

obtained a better result even if it participated throughout the

litigation.5

       Indemnity also suffered no prejudice being unable to control

the cost of Sandstone’s defense prior to the December 17, 2013 re-

tender. Westfield and Star paid approximately $2,600,000.00 to

defend the Underlying Action. Westfield and Star have presented

evidence that the fees were reasonable. The fact that Westfield and

Star paid the fees supports the inference that the fees were

reasonable. See Cintas Corp. v. Perry 517 F.3d 459, 469 (7th Cir.



5 The Underlying Action remains on appeal, but Indemnity correctly points out that the appeal

only “creates a speculative and theoretical risk of reversal on appeal.” Indemnity Motion, at 23.
Such speculation is not sufficient to raise an issue of fact at summary judgment. See e.g.,
Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (“[S]peculation many not be used to
manufacture a genuine issue of fact” at summary judgment.) (quoting Amadio v. Ford, Motor
Co., 238 F3d 919, 927 (7th Cir. 2001)).


                                      Page 55 of 65
2008) (“[T]he best evidence of whether attorney’s fees are reasonable

is whether a party has paid them.”). In addition, the Neighbor

Plaintiffs asked for $7,500,000.00 at trial. Plaintiffs in a similar

case in Missouri secured a $12,000,000.00 verdict. Indemnity

presents no evidence disputing the reasonableness of the defense

costs. Given the risks involved and the evidence presented

regarding the fees, the approximately $2,600,000 in defense costs

was reasonable. See Medcom Holding Co. v. Baxter Travenol Labs.,

Inc., 200 F.3d 518, 521 (7th Cir. 1999) (District Courts should

undertake “an overview of MHC’s aggregate costs to ensure that

they were reasonable in relation to the stakes of the case.”).

Indemnity, therefore, would have paid a similar amount if it had

participated in the defense from the beginning.

     Weighing all these factors in light of the undisputed facts, the

Court finds that Sandstone’s December 17, 2013 re-tender was

reasonable under the circumstances. In 2010, Indemnity

erroneously asserted both in the August 31, 2010 Letter and the

2010 Declaratory Action that the Pollution Exclusion in the

Indemnity Policies relieved it of any obligation to defend the

Underlying Action. Sandstone made a strategic decision to
                            Page 56 of 65
withdraw the tender to Indemnity of the defense of the Underlying

Action to avoid litigating the 2010 Declaratory Action. On

December 17, 2013, Sandstone promptly re-tendered the defense to

Indemnity after the Hilltop View decision clearly established that

the Pollution Exclusion did not relieve Indemnity of its obligation to

defend the Underlying Action. The three-year delay did not

prejudice Indemnity because Sandstone prevailed at trial and

because the defense costs Sandstone incurred were reasonable.

Indemnity would have incurred a similar amount to defend the

Underlying Action and Indemnity could not have secured a better

result than a defense verdict and no damages. The December 17,

2013 re-tender, therefore, was reasonable under the circumstances.

     Indemnity must pay a pro rata share of the defense costs for

the Underlying Action under the Illinois doctrine of equitable

contribution. To establish a claim for equitable contribution

Westfield and Star must show (1) all facts necessary to show that

Sandstone is entitled to recover defense costs from Indemnity; (2)

the reasonableness of the amounts that Westfield and Star paid to

cover Sandstone’s defense costs; and (3) an identity between the

Westfield and Star policies and the Indemnity Policies as to parties
                            Page 57 of 65
and insurable interests and risks. See Schal Bovis, Inc. v. Casualty

Ins. Co., 315 Ill.App.3d 353, 362, 732 N.E.2d 1179, 1186 (Ill. App.

1st Dist. 2000); Acuity Ins. Co. v. 950 W. Huron Condo. Ass'n, 2019

IL App (1st) 180743, ¶ 47, 2019 WL 1416820 at *7 (Ill. App. 1st Dist.

2019).

     All these elements have been established. Indemnity had a

duty to defend Sandstone in the Underlying Action, the fees and

costs incurred by Sandstone in its defense were reasonable, and all

the Insurance Companies all insured Sandstone for the same risks

of bodily harm and property damages from occurrences alleged in

the Underlying Action pursuant to substantially similar commercial

general liability coverage. Westfield and Star are entitled to recover

a pro rata share of the defense costs from Indemnity.

     Westfield and Star argue that Indemnity is obligated to pay all

the defense costs for the Underlying Action because Indemnity

waived its right to assert any contract defense to its duty to defend.

Generally, an insurer that has notice of a claim or suit against an

insured has four options: (1) provide a defense; (2) provide a defense

under a reservation of rights; (3) file a declaratory judgment action

to ask the court to declare its obligations; or (4) do nothing and
                            Page 58 of 65
thereby refuse to defend. If the insurer elected the last option, then

it waived all policy defenses to coverage. See Title Industry

Assurance Co., R.R.G. V. First American Title Insurance Company,

853 F.3d 876, 883 (7th Cir. 2017). Westfield and Star argue that

Indemnity chose the fourth option for the 09-10 Indemnity Policies.

Westfield and Star note that the 2010 Action only alleged that

Indemnity issued the 08-09 Indemnity Policies but did not mention

the 09-10 Indemnity Policies in effect at the time. They argue that

Sandstone’s November 2, 2010 Letter only referenced the 08-09

Indemnity Policies, and so, only relieved Indemnity of the obligation

to defend under 08-09 Indemnity Policies and not the 09-10

Indemnity Policies. They argue that Indemnity waited over three

years, until April 22, 2014, to move to amend the 2014 Action to

bring a declaratory judgment action with respect to the 09-10

Indemnity Policies (as well as the 10-11 Indemnity Policy, the 11-12

Indemnity Policy, and the 12-13 Indemnity Policy). They argue that

this amendment came too late. They argue that Indemnity thereby

waived any contract defenses to its duty to defend Sandstone in the

Underlying Action, including its defense based on Sandstone’s

compliance with the notice provisions of the Indemnity Policies.
                            Page 59 of 65
     The Court disagrees. Indemnity promptly notified Sandstone

in the August 31, 2010 Letter that it would provide a defense under

a reservation of rights and would file a declaratory judgment action.

Indemnity did not choose the fourth option of doing nothing.

     Once Indemnity filed the 2010 Declaratory Action, Sandstone

exercised its right as an insured to choose which insurer would

defend it. True, Sandstone only referenced the 08-09 Policies in the

November 2, 2010 Letter, but Sandstone clearly stated in the

November 2, 2010 Letter that it elected not to have Indemnity

participate in its defense, “By this letter, Sandstone North, LLC;

Sandstone South, LLC; Brian Bradshaw; and Hollis Shafer

withdraw tender of their defense in the Underlying Case to IINA.”

Indemnity Motion, Exhibit L, November 2, 2010 Letter. Sandstone

told Indemnity not to provide a defense. Sandstone had the right to

make that choice as the insured. See Kajima, 879 N.E.2d at 309-

10. Indemnity could not attempt to defend Sandstone in the

Underlying Action. When Sandstone re-tendered the defense three

years later, Indemnity promptly filed the 2014 Declaratory Action.

When Sandstone sent the March 22, 2013 Letter tendering the

defense under all the Indemnity Policies, Indemnity promptly
                            Page 60 of 65
amended the 2014 Declaratory Action to include all the Indemnity

Policies. Indemnity did not waive its defenses. Westfield and Star’s

arguments to the contrary are not persuasive.

     Westfield and Star also argue that the Cincinnati Companies

decision holds that a duty to defend arises on actual notice of a

claim not on tender of the defense. They argue that Indemnity’s

arguments about tender and re-tender do not matter because

Indemnity’s duty to defend was triggered by actual notice, not

tender. Westfield and Star again argue that Indemnity did nothing

with respect to the Indemnity Policies other than the 08-09

Indemnity Policies. Westfield and Star again argue that Indemnity

thereby waived its defense of failure to comply with the policy notice

provisions for the 09-10 Indemnity Policies and all subsequent

Indemnity Policies.

     These arguments are unpersuasive. The Cincinnati

Companies decision holds that an insurer with notice of a claim

must defend unless the insured tells the insurer not to defend.

Cincinnati Companies, 701 N.E.2d at 505. Sandstone told

Indemnity not to defend in the November 2, 2010 Letter. After that

date, Indemnity had no obligation to defend. As explained above,
                            Page 61 of 65
Sandstone’s re-tender of the defense of the Underlying Action in the

December 17, 2013 Letter was reasonable under the circumstances.

Indemnity did not waive its defenses. Indemnity is obligated to pay

a pro rata share of the defense costs with Westfield and Star, but

Indemnity is not obligated to pay all of the defense costs.

     Westfield and Star are also entitled to prejudgment interest

since the December 17, 2013 re-tender. Illinois authorizes

prejudgment interest at 5 percent per annum on any money due

pursuant to a written contract. 815 ILCS 205/2. Prejudgment

interest may be awarded under § 205/2 for sums due on insurance

policies, including fees. This Court has discretion to decide whether

to award prejudgment interest. Santa’s Best Craft, LLC v. St. Paul

Fire and Marine Ins. Co., 611 F.3d 339, 355 (7th Cir. 2010). Section

205/2 applies to actions by one insurer against another insurer for

reimbursement of defense costs owed under insurance policies.

Statewide Ins. Co. v. Houston General Ins. Co., 397 Ill.App.3d 410,

425, 920 N.E.2d 611, 623-24 (Ill App. 1st Dist. 2009). Prejudgment

interest will generally be awarded on sums due under a written

contract if the amount due is liquidated or easily ascertainable.

New Hampshire Ins. Co. v. Hanover Ins. Co., 296 Ill.App.3d 701,
                            Page 62 of 65
709, 696 N.E.2d 22, 28 (Ill. App. 1st Dist. 1998). In this case, the

sums are easily ascertainable from the submission by Westfield and

Star. Indemnity became obligated to pay its pro rata share of the

fees and expenses on December 17, 2013. The Court therefore will

allow prejudgment interest accruing from December 17, 2013 on all

fees and costs paid by Westfield and Star prior to that date, and

prejudgment interest accruing from the dates Westfield and Star

paid additional defense costs and fees thereafter.

     The Court does not address whether Indemnity has a duty to

indemnify Sandstone for covered losses. The issue is not before the

Court at this time because Sandstone prevailed at trial in the

Underlying Action. The only matter now at issue is Indemnity’s

duty to defend.

                            CONCLUSION

     THEREFORE, Westfield Insurance Company’s Motion for

Summary Judgment (Case No. 14-3040 d/e 100, Case No. 16-

3298 d/e 90) and Star Insurance Company’s Motion for

Summary Judgment (Case No. 14-3040 d/e 104, Case No. 16-

3298 d/e 94) are GRANTED in part; and Indemnity Insurance

Company of North America’s Motion for Summary Judgment
                            Page 63 of 65
(Case No. 14-3040 d/e 102, Case No. 16-3298 d/e 92) is

DENIED. The Court enters partial summary judgment in favor

of Westfield Insurance Company and Star Insurance Company

and against Indemnity Insurance Company of North America.

The Court declares that Indemnity Insurance Company of

North America is obligated to pay a pro rata share of the

defense cost of the Underlying Action with Westfield Insurance

Company and Star Insurance Company. The Court orders

Indemnity Insurance Company of North America to reimburse

Westfield Insurance Company and Star Insurance Company for

a pro rata share of the defense costs paid to date by Westfield

Insurance Company and Star Insurance Company, plus

prejudgment interest at the statutory rate of 5 percent

pursuant to 815 ILCS 205/2, as discussed above.

     The Court directs the parties to meet, confer, and submit

to the Court by November 30, 2019, an agreed calculation of

the fees and costs paid by Westfield and Star to defend the

Underlying Action, the pro rata share owed by Indemnity to

Westfield and Star, and the appropriate amount of prejudgment

interest. If the parties cannot agree, each shall submit its
                          Page 64 of 65
calculation with supporting evidence by November 30, 2019.

The Court will then resolve any disputes in the calculations

and enter the final judgment.

    Defendant/Counter-Plaintiff Star Insurance Company’s

original and corrected Motion to Strike Certain IINA Reply Brief

Arguments on Grounds of Improper Sandbagging or, in the

Alternative, for Leave to File a Sur-Reply to Those Arguments

(Case No. 14-3040 d/e 118, Case No. 16-3298 d/e 107 and 108)

are DENIED as moot.

ENTER:   October 25, 2019




                            s/ Sue E. Myerscough
                        UNITED STATES DISTRICT JUDGE




                         Page 65 of 65
